Title: Thomas Jefferson to Jerman Baker, 14 May 1819
From: Jefferson, Thomas
To: Baker, Jerman


          
            Dear Sir
            Monticello May 14. 19.
          
          Wayles and Francis are now here and will enter with mr Stack who opens his school three days from this time in Charlottesville, for Latin, Greek and French. he is recommended to me by Dr Cooper as the best classical scholar he has ever met with in the US. and my conversations with him satisfy me that his method is solidly good. he is a very modest & correct man in his conduct. his tuition fee is 30.D. a year, one half payable in advance. Laporte from the Calfpasture is expected daily to open a boarding house, a house being engaged for him. it is expected his board will be 125.D. a year, half in advance. they will have one vacation only in the year from Dec. 15. to Jan 31. mr Eppes has left with me both advances for Wayles, and he and Francis will go hence every morning & return in the evening until Laporte’s arrival when they will take up their board with him. with your permission I shall pay the same attention to Wayles as to Francis. I would recommend his beginning French immediately for the advantage of learning to speak it in Laporte’s family. accept for mrs Baker and yourself my affectionate respects
          Th: Jefferson
        